DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       BOK LENDING II, LLC n/k/a BOKEN LENDING II, LLC,
      KENNETH I. BAILYNSON and WPAC RE HOLDINGS, LLC,
                          Appellants,

                                    v.

    RICHARD P. ZARETSKY, P.A. d/b/a ZARETSKY LAW GROUP,
        A. MAX ZARETSKY, RICHARD P. ZARETSKY, and
             AUTOMATED LAND TITLE COMPANY,
                         Appellees.

                              No. 4D21-1378

                              [May 12, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2017CA010694AXXXX.

  Stephen M. Cohen of the Law Offices of Stephen M. Cohen, P.A., Palm
Beach Gardens, for appellant.

    Pete L. DeMahy and Kenneth R. Drake of DLD Lawyers, Coral Gables,
for appellee Automated Land Title Company.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.